DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11 January 2022 has been entered. No claims have been amended. Claims 2-5, 12, and 15 have been cancelled. No claims have been added. Claims 1, 6-11, 13-14, and 16 are still pending in this application, with claims 1, 11, 13, and 14 being independent. 

Specification
The amendment filed 06 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“…the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image…,” as recited in claims 1, 11, 13, and 14.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-11, 13-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, 13, and 14, each of the claims recite: “…the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image…,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no mention in the instant specification, as argued by Applicant on pages 7-8 of the remarks filed 06 October 2021, and on pages 7-8 of the remarks filed 11 January 2022, of: “…the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image…” 
While paragraph [0026] cited by Applicant recites: “…the device may be particularly useful with head mounted displays for implementing features such as gaze tracking or iris identification…,” and while paragraph [0031] cited by Applicant recites: “…for example, if the illumination of the eye is used to capture images of the iris, it may be better to move the virtual source farther away from the waveguide to create a more uniform illumination…,” neither paragraph supports the use of a first virtual infrared point light source providing first infrared illumination for an iris image and a second virtual infrared point light source providing second infrared illumination for a gaze tracking image. 
In regard to the above-cited passage of paragraph [0031], this passage appears to support moving a single virtual source farther away from the waveguide, and not: “…the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image…” Furthermore, the instant disclosure additionally appears to lack a description of the above-recited modes of 
Lastly, the above-cited claim scope appears to be somewhat narrower than the scope of the instant disclosure. Specifically, paragraph [0026] recites that the device can be used to implement features such as “gaze tracking or iris identification.” However, there is no such description provided in the instant disclosure that recites performing both functions simultaneously, let alone performing one function with a first (singular) virtual point source and another function with a second (singular) virtual point source, as is presently ascertainable by the scope of the above-cited claim limitation. Therefore, the recited claim limitation appears to provide a claim scope which encompasses features that are somewhat narrower than the scope of the instant disclosure.
Clarification from the Applicant is requested and appropriate correction is required. 
Claims 6-10 and 16 are rejected as being dependent upon rejected claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al. (US 2015/0016777 A1, herein referred to as: Abovitz).
Regarding claim 1, Abovitz teaches or suggests (Figs. 1-5C) an augmented reality system eye illuminator, comprising: a first waveguide (1) having a first planar face configured to face an eye of a user of the augmented reality system eye illuminator (as shown in Figs. 5A-5C) and a second planar face opposite the first planar face (as shown in Figs. 5A-5C, i.e. a surface of 1 opposite the surface facing 22); an light source (100) positioned to direct radiation into the first waveguide (as shown in Figs. 1-2 and Figs. 5A-5C); and a diffractive optical element (2), said diffractive optical element (2) configured for coupling light entering the first waveguide from the light source across the first waveguide via total internal reflection (paragraph [0145]) and further configured for coupling the radiation out of at least the said first planar face to create a plurality of virtual point light sources (13, 23) opposite the second planar face from the first planar face (as shown in Fig. 5C), wherein: the plurality of virtual point light sources comprises at least a first virtual point light source (13) corresponding to a first convex wavefront profile (paragraphs [0141], [0145], and [0155]) and a second virtual point light source (23) corresponding to a second convex wavefront profile (paragraphs [0141], [0145], and [0155]), the first virtual point light source and the second virtual point light source are located at substantially different respective distances from the first planar face of the first waveguide (as shown in Fig. 5C), 
Abovitz does not explicitly teach or suggest that said light source is an infrared light source. 
Abovitz alternatively or additionally teaches or suggests, in the embodiment of paragraph [0129], that the light source (100) is an infrared light source (paragraph [0129]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of said light source is an infrared light source, such as alternatively or additionally taught or suggested by Abovitz, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would 
The combined teachings of Abovitz teaches or suggests all of the elements of the claimed invention, except for said diffractive optical element is on the first planar face of the first waveguide.
Abovitz alternatively or additionally teaches or suggests, in the embodiments of paragraphs [0118]-[0125], that said diffractive optical element is on the first planar face of the first waveguide (as described in paragraphs [0118]-[0125]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of said diffractive optical element is on the first planar face of the first waveguide, such as alternatively or additionally taught or suggested by Abovitz, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, one skilled in the art would have been motivated to reduce the complexity of manufacturing the device.
The combined teachings of Abovitz teach or suggest all of the elements of the claimed invention, except for the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image.
Abovitz alternatively or additionally teaches or suggests, in the embodiment of Figs. 14-15 and paragraphs [0224], [0228], and [0237]-[0241], providing first infrared illumination 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image (i.e. by utilizing the illumination provided in the cited embodiments of Abovitz, as combined, for the claimed function of iris imaging and gaze tracking imaging), such as alternatively or additionally taught or suggested by Abovitz, in order to improve the performance of the device (i.e. by providing modes or functions which can track and monitor the gaze direction of the user in relation to the simulated or virtual environment).
Regarding claim 9, Abovitz teaches or suggests (Figs. 1-5C) the light from the infrared light source is directed into the first waveguide via an edge of the first waveguide (as shown in Figs. 1-2 and 5A-5C).  
Regarding claim 10, Abovitz teaches or suggests (Figs. 1-5C) a second waveguide (5) extending along the edge of the first waveguide (as shown in Figs. 1-2 and 5A-5C), said second waveguide for receiving the radiation from the infrared light source and distributing the light along an axis of the first waveguide parallel to the edge (as shown in Figs. 1-2 and 5A-5C).  
Regarding claim 11, Abovitz teaches or suggests (Figs. 1-5C) an augmented reality system eye illuminator, comprising: a waveguide (1) having a first planar face (i.e. the planar face of 2 facing 22) configured to face an eye of a user of the augmented reality system eye 
Abovitz does not explicitly teach or suggest that said light source is an infrared light source. 
Abovitz alternatively or additionally teaches or suggests, in the embodiment of paragraph [0129], that the light source (100) is an infrared light source (paragraph [0129]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of said light source is an infrared light source, such as alternatively or additionally taught or suggested by Abovitz, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a radiation type suitable for the intended application (i.e. illuminating the eye of a user without the user noticing, or being otherwise distracted by, the radiation).
The combined teachings of Abovitz teach or suggest all of the elements of the claimed invention, except for the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image.
Abovitz alternatively or additionally teaches or suggests, in the embodiment of Figs. 14-15 and paragraphs [0224], [0228], and [0237]-[0241], providing first infrared illumination 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image (i.e. by utilizing the illumination provided in the cited embodiments of Abovitz, as combined, for the claimed function of iris imaging and gaze tracking imaging), such as alternatively or additionally taught or suggested by Abovitz, in order to improve the performance of the device (i.e. by providing modes or functions which can track and monitor the gaze direction of the user in relation to the simulated or virtual environment).
Regarding claim 13, Abovitz teaches or suggests (Figs. 1-5C) an augmented reality system eye illuminator, comprising: a first waveguide (1) having a first planar face (a first planar face facing 22, Fig. 5C) and a second planar face (a second planar face opposite said first planar face, Fig. 5C); an light source (100) coupled to the first waveguide and configured to direct light rays into the first waveguide (as shown in Figs. 1-2 and 5A-5C); and a diffractive optical element (2) configured to couple light entering the first waveguide from the light source across the first waveguide via total internal reflection (paragraph [0145]) and further configured to diffract the light rays from the first planar face toward an eye of a user of the augmented reality system eye illuminator (as shown in Fig. 5C); wherein the diffractive optical element is further configured to diffract the light rays to create a plurality of virtual point light sources (13, 23) opposite the 
Abovitz does not explicitly teach or suggest that said light source is an infrared light source. 
Abovitz alternatively or additionally teaches or suggests, in the embodiment of paragraph [0129], that the light source (100) is an infrared light source (paragraph [0129]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of said light source is an infrared light source, such as alternatively or additionally taught or suggested by Abovitz, since it has been held by the courts that combining 
The combined teachings of Abovitz teaches or suggests all of the elements of the claimed invention, except for said diffractive optical element is on the first planar face of the first waveguide, wherein the second planar face is disposed opposite the diffractive optical element with respect to the first waveguide.
Abovitz alternatively or additionally teaches or suggests, in the embodiments of paragraphs [0118]-[0125], that said diffractive optical element is on the first planar face of the first waveguide (as described in paragraphs [0118]-[0125]), wherein the second planar face is disposed opposite the diffractive optical element with respect to the first waveguide (paragraphs [0118]-[0125]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of said diffractive optical element is on the first planar face of the first waveguide, wherein the second planar face is disposed opposite the diffractive optical element with respect to the first waveguide, such as alternatively or additionally taught or suggested by Abovitz, since it has been held that rearranging parts of a prior art structure involves only routing 
The combined teachings of Abovitz teach or suggest all of the elements of the claimed invention, except for the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image.
Abovitz alternatively or additionally teaches or suggests, in the embodiment of Figs. 14-15 and paragraphs [0224], [0228], and [0237]-[0241], providing first infrared illumination corresponding to an iris image (as described in paragraphs [0224], [0228], and [0237]-[0241]), providing second infrared illumination corresponding to a gaze tracking image (as described in paragraphs [0224], [0228], and [0237]-[0241]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image (i.e. by utilizing the illumination provided in the cited embodiments of Abovitz, as combined, for the claimed function of iris imaging and gaze tracking imaging), 
Regarding claim 14, Abovitz teaches or suggests (Figs. 1-5C) an augmented reality system eye illuminator, comprising: a first waveguide (1) having a first planar face (a first planar face of 1, facing 22) configured to face an eye of a user of the augmented reality system eye illuminator (as shown in Fig. 5C) and a second planar face opposite the first planar face (a second planar face of 1 opposite to said first planar face, as shown in Fig. 5C); an light source (100) positioned to direct radiation into the first waveguide (as shown in Figs. 1-2 and 5A-5C); and a diffractive optical element (2), said diffractive optical element configured for coupling light entering the first waveguide from the light source across the first waveguide via total internal reflection (paragraph [0145]) and further configured for coupling the radiation out of at least the said first planar face to create a plurality of virtual point light sources (13, 23) opposite the second planar face from the first planar face (as shown in Fig. 5C), wherein: the plurality of virtual point light sources comprises a first virtual light source (13) corresponding to the first convex wavefront profile and a second virtual point light source (23) corresponding to a second convex wavefront profile, the first virtual point light source (13) comprises a first portion of the radiation having a first divergence (as shown in Fig. 5C), and the second virtual point light source (23) comprises a second portion of the radiation having a second divergence (as shown in Fig. 5C), and the diffractive optical element (2) comprises a first plurality of pixels (the diffractive structure of 2, paragraph [0125], forming pixels corresponding to a given diffractive optical element 2 within 1, as shown in Fig. 5C and corresponding to 13) corresponding to the first virtual point light source (13) and further comprises a second plurality of pixels (the diffractive structure of 2, paragraph [0125], forming pixels corresponding to a given diffractive optical element 2 within 1, as shown in Fig. 5C and corresponding to 23), different from the first 
Abovitz does not explicitly teach or suggest that said light source is an infrared light source. 
Abovitz alternatively or additionally teaches or suggests, in the embodiment of paragraph [0129], that the light source (100) is an infrared light source (paragraph [0129]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of said light source is an infrared light source, such as alternatively or additionally taught or suggested by Abovitz, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a radiation type suitable for the intended application (i.e. illuminating the eye of a user without the user noticing, or being otherwise distracted by, the radiation).
The combined teachings of Abovitz teaches or suggests all of the elements of the claimed invention, except for said diffractive optical element is on the first planar face of the first waveguide.
Abovitz alternatively or additionally teaches or suggests, in the embodiments of paragraphs [0118]-[0125], that said diffractive optical element is on the first planar face of the first waveguide (as described in paragraphs [0118]-[0125]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of said diffractive optical element is on the first planar face of the first waveguide, such as alternatively or additionally taught or suggested by Abovitz, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, one skilled in the art would have been motivated to reduce the complexity of manufacturing the device.
The combined teachings of Abovitz teach or suggest all of the elements of the claimed invention, except for the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image.
Abovitz alternatively or additionally teaches or suggests, in the embodiment of Figs. 14-15 and paragraphs [0224], [0228], and [0237]-[0241], providing first infrared illumination corresponding to an iris image (as described in paragraphs [0224], [0228], and [0237]-[0241]), providing second infrared illumination corresponding to a gaze tracking image (as described in paragraphs [0224], [0228], and [0237]-[0241]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of the first virtual infrared point light source is configured to provide corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image (i.e. by utilizing the illumination provided in the cited embodiments of Abovitz, as combined, for the claimed function of iris imaging and gaze tracking imaging), such as alternatively or additionally taught or suggested by Abovitz, in order to improve the performance of the device (i.e. by providing modes or functions which can track and monitor the gaze direction of the user in relation to the simulated or virtual environment).
Regarding claim 16, Abovitz teaches or suggests (Figs. 1-5C) each beam comprising the first virtual infrared point light source comprises a curved wavefront profile (paragraphs [0141], [0145], and [0155]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abovitz, in view of Katz (US 5,270,748 A).
Regarding claim 6, Abovitz does not explicitly teach that said second planar face is provided with a coating reflective for infrared radiation.
Katz teaches or suggests (Figs. 15-16) a second face (i.e. the outer surface of 76) is provided with a coating (92) reflective for infrared radiation (“…Another important advantage of the present invention is shown in FIG. 11 The outside surface of the transparent polymer 76 is given a coating 92 that reflects infrared light. It is intended that the reflective coating 92 be specifically reflective of light of the same frequency as that emitted by the light emitting diodes 80. Stray infrared light 94 from outside sources strikes the transparent polymer 76 and is reflected back by the reflective coating 92. Thus, the problem of the photodetectors 82 detecting 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of said second planar face is provided with a coating reflective for infrared radiation, such as taught or suggested by Katz, in order to improve the accuracy of the eye position data.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz, in view of Jarvenpaa et al. (US 2011/0019874 A1, herein referred to as: Jarvenpaa).
Regarding claim 7, Abovitz does not explicitly teach that the light from the infrared light source is directed into the first waveguide via the first planar face thereof.
Jarvenpaa teaches or suggests (Fig. 20, paragraph [0214]) the light from the infrared light source (i.e. light from 350) is directed into the first waveguide via the first planar face thereof (i.e. as shown in Fig. 20, and as described in paragraph [0214]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of the light from the infrared light source is directed into the first waveguide via the first planar face thereof, such as taught or suggested by Jarvenpaa, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only 
Regarding claim 8, Abovitz does not explicitly teach or suggest that the light from the infrared light source is directed into the first waveguide via the second planar face thereof.
Jarvenpaa teaches or suggests (Figs. Figs. 5a-5b and 17) the light from the infrared light source (350) is directed into the first waveguide via the second planar face thereof (as shown in Figs. 5a-5b and Fig. 17).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Abovitz and incorporated the teachings of the light from the infrared light source is directed into the first waveguide via the second planar face thereof, such as taught or suggested by Jarvenpaa, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing an alternate configuration for inputting light to the waveguide.

Response to Arguments
Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that: “…The Office Action notes that the specification teaches “. . . if the illumination of the eye is used to capture images of the iris, it may be better to move the virtual source farther away from the waveguide to create a more uniform illumination.” At least this portion of the specification provides written description support that different light sources (e.g., a first light source at a first location and a second light source at a second location) can be used for different applications (e.g., iris capture and gaze tracking)…,” pages 7-8 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case:
The above-cited passage appears to support that “…it may be better to move the virtual source farther away from the waveguide to create a more uniform illumination…,” as in, the above-cited passages appears to support: moving a single virtual source farther away from the waveguide, and not: “…the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image…” Furthermore, the instant disclosure appears to lack a description of the above-recited modes of operation (i.e. what would distinguish an iris image from that of a gaze tracking image, if a difference exists between the two, etc.).
Additionally, the above-cited claim scope appears to be is somewhat narrower than the scope of the instant disclosure. Specifically, paragraph [0026] recites that the device can be used to implement features such as “gaze tracking or iris identification.” However, there is no such description as is presently captured in the scope of the above-cited claim limitation. Therefore, the recited claim limitation appears to provide a claim scope which encompasses features that are somewhat narrower than the scope of the instant disclosure, further constituting an introduction of new matter.
Therefore, the Examiner respectfully disagrees that the instant disclosure provides support for the above-cited claim limitation. 

In response to Applicant’s argument that Abovitz fails to teach, suggest, or disclose, “…the first virtual infrared point light source is configured to provide a first infrared illumination corresponding to an iris image, the second virtual infrared point light source is configured to provide a second infrared illumination corresponding to a gaze tracking image…,” pages 8-9 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, Abovitz alternatively or additionally teaches or suggests, in the embodiment of Figs. 14-15 and paragraphs [0224], [0228], and [0237]-[0241], providing first infrared illumination corresponding to an iris image (as described in paragraphs [0224], [0228], and [0237]-[0241]; e.g. “…the right PCBA may be communicatively coupled to one or more right eye cameras, carried by the head worn component, positioned and orientated to capture images of the right eye to allow tracking, detection, or monitoring of orientation and/or movement of the right eye. The right PCBA may optionally be communicatively coupled to one or more right eye illuminating sources (e.g., LEDs), which as explained herein, illuminates the right eye with a pattern . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









































































































































Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN J CATTANACH/Examiner, Art Unit 2875